Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered July 1, 2004. The order denied respondent’s objections to an order of the Support Magistrate dated April 19, 2004.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously reversed on the law without costs, the objections are granted and the matter is remitted to Family Court, Cattaraugus County, for further proceedings in accordance with the same memorandum as in Matter of Paskuly v Lowenkron (17 AD3d 1007 [2005]). Present—Pigott, Jr., P.J., Hurlbutt, Kehoe, Lawton and Hayes, JJ.